Per Curiam. Appellant Drew Malone Raines III was convicted by a jury of failure to pay vehicle registration and failure to maintain liability insurance. The trial court entered judgment on April 1, 1998. Appellant filed a posttrial motion for a new trial on April 14, 1998; the trial court denied the motion on May 5, 1998. Appellant filed a notice of appeal on June 5, 1998, thirty-one days after the posttrial motion was denied. Appellant, appearing pro se, has filed a motion for rule on the clerk, which we treat as one for belated appeal. The motion reflects that Appellant “is not learned in the law,” and that the notice of appeal was not timely filed due to a mistake, error of calculation, and “personal family stress not in memory at this time.” The motion does not contain any explanation of the personal family stress that he allegedly suffered. He asserts that such reasons demonstrate good cause to grant the belated appeal. We disagree, as the reasons given amount to no more than a claim of ignorance of our procedural rules.  Where the appellant fails to file a timely notice of appeal, a belated appeal will not be allowed absent a showing by the appellant of good cause for the failure to comply with proper procedure. Leavy v. Norris, 324 Ark. 346, 920 S.W.2d 842 (1996) (per curiam). Mere ignorance of appellate procedure alone is not good cause for granting a belated appeal. Thompson v. State, 280 Ark. 163, 655 S.W.2d 424 (1983) (per curiam). Moreover, the fact that the appellant is proceeding without counsel does not in itself constitute good cause for the failure to conform to the prevailing rules of procedure. Leavy, 324 Ark. 346, 920 S.W.2d 842. Appellants, including those proceeding without counsel, are responsible for following procedural rules in perfecting an appeal. Strawbridge v. State, 327 Ark. 679, 940 S.W.2d 477 (1997) (per curiam). Motion denied.